301 F.2d 255
Guy C. HUNT, Appellant,v.UNITED STATES of America, Appellee.
No. 16623.
United States Court of Appeals District of Columbia Circuit.
Argued February 19, 1962.
Decided March 15, 1962.
Petition for Rehearing Denied March 22, 1962.
Certiorari Denied June 25, 1962.

See 82 S.Ct. 1611.
Appeal from the United States District Court for the District of Columbia; Joseph R. Jackson, District Judge.
Mr. Jeremiah C. Collins, Washington, D. C. (appointed by this court) for appellant.
Mr. William H. Collins, Jr., Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Nathan J. Paulson and Harold H. Titus, Jr., Asst. U. S. Attys., were on the brief, for appellee. Mr. Charles T. Duncan, Principal Asst. U. S. Atty., also entered an appearance for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an abortion case, in which appellant's able court-appointed counsel urges that the evidence was such that the jury could not have been convinced of guilt beyond a reasonable doubt. We disagree.


2
Affirmed.